Case: 20-10282     Date Filed: 08/04/2020    Page: 1 of 5



                                                               [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 20-10282
                             Non-Argument Calendar
                           ________________________

                   D.C. Docket No. 8:16-cr-00502-JSM-AEP-1


UNITED STATES OF AMERICA,

                                                           Plaintiff-Appellee,

                                               versus

PRISCILLA ANN ELLIS,

                                                           Defendant-Appellant.

                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                 (August 4, 2020)

Before GRANT, LUCK and BLACK, Circuit Judges.

PER CURIAM:

      Priscilla Ann Ellis appeals from the district court’s denial of seven post-

conviction motions for the removal of Special Administrative Measures (“SAMs”)
               Case: 20-10282     Date Filed: 08/04/2020     Page: 2 of 5



on her custodial sentence, along with other relief. On appeal, the government has

moved to dismiss the appeal in part for lack of jurisdiction, for summary

affirmance in part, and to stay the briefing schedule pending resolution of its

motion.

                                           I.

      The government’s motion to dismiss this appeal for lack of jurisdiction is

GRANTED IN PART and DENIED IN PART. Priscilla Ellis appealed from the

district court’s order denying seven miscellaneous motions generally related to

altering the SAMs imposed on her current custodial sentence. Nonetheless,

portions of her merits brief on appeal appear to challenge the validity of her

underlying convictions and sentences. To the extent these issues involving the

validity of her convictions and sentences were raised in Ellis’s brief, we dismiss

this appeal as duplicative because those issues are or have been the subject of other

appeals. See Firestone Tire & Rubber Co. v. Risjord, 449 U.S. 368, 374 (1981)

(noting “that a party must ordinarily raise all claims of error in a single appeal

following final judgment on the merits”); United States v. Arlt, 567 F.2d 1295,

1297 (5th Cir. 1978) 1 (noting that an “[a]ppellant is not entitled to two appeals”).

The government’s remaining arguments in support of dismissal are denied.



      1
        We are bound by cases decided by the former Fifth Circuit before October 1, 1981.
Bonner v. City of Pritchard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc).
                                           2
               Case: 20-10282     Date Filed: 08/04/2020   Page: 3 of 5



                                          II.

      Summary disposition is appropriate either where time is of the essence, such

as “situations where important public policy issues are involved or those where

rights delayed are rights denied,” or where “the position of one of the parties is

clearly right as a matter of law so that there can be no substantial question as to the

outcome of the case, or where, as is more frequently the case, the appeal is

frivolous.” Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).

      “[W]e may affirm for any reason supported by the record, even if not relied

upon by the district court.” United States v. Al-Arian, 514 F.3d 1184, 1189 (11th

Cir. 2008) (quotations omitted). “Pro se pleadings are held to a less stringent

standard than pleadings drafted by attorneys and will, therefore, be liberally

construed.” Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998).

We do not consider issues raised for the first time on appeal. Access Now, Inc. v.

Sw. Airlines Co., 385 F.3d 1324, 1331 (11th Cir. 2004).

      Under the law-of-the-case doctrine, both the district court and our Court are

bound by findings of fact and conclusions of law we made on a prior appeal of the

same case unless “(1) a subsequent trial produces substantially different evidence,

(2) controlling authority has since made a contrary decision of law applicable to that

issue, or (3) the prior decision was clearly erroneous and would work manifest

injustice.” United States v. Stinson, 97 F.3d 466, 469 (11th Cir. 1996).


                                          3
                 Case: 20-10282      Date Filed: 08/04/2020      Page: 4 of 5



      We GRANT the government’s motion for summary affirmance as to Ellis’s

challenges to the SAMs and her conditions of confinement because there is no

substantial question that Ellis’s challenges are barred by the law-of-the-case

doctrine. See Groendyke Transp., Inc., 406 F.2d at 1162. Specifically, Ellis raised

the same challenges to her SAMs and the conditions of her confinement in appeal

no. 19-12452 and, in that appeal, we granted summary affirmance on the ground

that, had those claims been brought under § 2241, the district court lacked

jurisdiction over them and, had she brought them under Bivens, 2 the district judge

was entitled to absolute immunity. Unlike in that case, the district court here implied

that it viewed Ellis’s claims as falling under 28 U.S.C. § 2241. Therefore, the law-

of-the-case doctrine bars consideration of Ellis’s claims again where we previously

decided, in the same case, that the district court lacked jurisdiction to consider her

challenges to her SAMs under § 2241. See Stinson, 97 F.3d at 469. Further, none

of the exceptions to the law-of-the-case doctrine apply and Ellis has not argued that

they do. And although the district court did not base its ruling on the law-of-the-

case doctrine, we may affirm on any ground supported by the record. See Al-Arian,
514 F.3d at 1189.

      Finally, to the extent that Ellis bases her challenge on Bivens, she has also

waived our consideration of that argument by raising it for the first time on appeal


      2
          Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).
                                               4
              Case: 20-10282     Date Filed: 08/04/2020   Page: 5 of 5



since she did not discuss Bivens in any of the seven motions relevant to this appeal.

See Access Now, Inc., 385 F.3d at 1331. Thus, as there is no substantial question as

to the outcome of the case, we GRANT the government’s motion for summary

affirmance as to Ellis’s challenges to the SAMs and conditions of confinement. See

Groendyke Transp., Inc., 406 F.2d at 1162.           Accordingly, we DENY the

government’s motion to stay the briefing schedule, and all other pending motions,

as moot.




                                         5